Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, that the merchandise and issues in the appeal for reappraisement enumerated in Schedule A attached hereto and made a part hereof are the same in all material respects as the merchandise in issue in Innooenti Corporation v. United States, Reap. Dec. 9978, 46 Oust. Ct. 662, and Innooenti dorp. v. United States, Reap. Dee. 10019, 46 Oust. Ot. 705, and that the records in said cases may be incorporated herein.
That at the time of export such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of Italy for home consumption or for export to the United States nor was it freely offered for sale to all purchasers in the principal market of the United States for domestic consumption.
*424That “cost of production” as defined in Sec. 402a (f) of the Tariff Act of 1930 for such merchandise at the time immediately preceding the date of exportation was as follows:
For Model 125/LI
Lira 108,010.00 plus extras marked “X” in red ink on the invoices at invoice unit values in U.S. currency, packed.
For Model 150/LI
Lira 121,375.00 plus extras marked “X” in red ink on the invoices at invoice unit values in U.S. currency, packed.
IT IS FURTHER STIPULATED AND AGREED that this appeal for re-appraisement may be deemed submitted for decision on this stipulation.
On the agreed facts, I find and hold cost of production, as that value is defined in section 402a(f) of the Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the merchandise here involved and that such value was as follows:
For Model 125/LI
Lira 108,010.00 plus extras marked “X” in red ink on the invoices at invoice unit values in U.S. currency, packed.
For Model 150/LI
Lira 121,375.00 plus extras marked “X” in red ink on the invoices at invoice unit values in U.S. currency, packed.
Judgment will issue accordingly.